
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mrs. Hagan (for herself
			 and Mr. Durbin) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Expressing support for the designation of
		  an Early Detection Month to enhance public awareness of the need for screening
		  for breast cancer and all other forms of cancer.
	
	
		Whereas more than 2,000,000 new cases of cancer are
			 diagnosed in the United States every year;
		Whereas the most common types of cancer in the United
			 States are nonmelanoma skin cancer, breast cancer in women, prostate cancer in
			 men, lung cancer, and colorectal cancers;
		Whereas 1 out of every 8 women in the United States will
			 develop breast cancer in her lifetime;
		Whereas incidence of breast cancer in young women is much
			 lower than in older women, and breast cancers are generally more aggressive and
			 result in lower survival rates when they occur in young women;
		Whereas breast cancer takes the life of 1 woman in the
			 United States every 13 minutes;
		Whereas, in 2009, approximately 192,370 women in the
			 United States will be diagnosed with invasive breast cancer;
		Whereas available treatments are very unlikely to cure
			 advanced breast cancer;
		Whereas many oncologists and breast cancer researchers
			 believe that a cure for breast cancer will not be discovered until well into
			 the future;
		Whereas lung cancer (both small cell and non-small cell)
			 is the second most common cancer in women;
		Whereas, in 2009, approximately 11,270 women in the United
			 States will be diagnosed with invasive cervical cancer, of which approximately
			 4,070 will die;
		Whereas, if ovarian cancer is detected and treated early,
			 the survival rate is 93 percent, however, fewer than 20 percent of all cases of
			 ovarian cancer are found at an early stage;
		Whereas prostate cancer is the second leading cause of
			 cancer death among men, with more than 80 percent of all cases occurring in men
			 more than 65 years old;
		Whereas African-American men are diagnosed with prostate
			 cancer at later stages and die of prostate cancer more often than White
			 men;
		Whereas, in 2009, approximately 192,280 men in the United
			 States will be diagnosed with invasive prostate cancer;
		Whereas if cancer is detected early enough, more than 75
			 percent of all people who develop cancer could be saved;
		Whereas greater awareness of the critical necessity for
			 the early detection of breast cancer and other cancers will not only save tens
			 of thousands of lives but also greatly reduce the financial strain on
			 government and private health care services by detecting cancer before it
			 requires very expensive medical treatment;
		Whereas there is a need for enhanced public awareness of
			 the need for cancer screening; and
		Whereas the designation of an Early Detection Month will
			 enhance public awareness of breast cancer and all other forms of cancer: Now,
			 therefore, be it
		
	
		That Congress supports the designation of
			 an Early Detection Month to enhance public awareness of the need for screening
			 for breast cancer and all other forms of cancer.
		
